Citation Nr: 1412337	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-18 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination by the Dallas, Texas, VA Medical Center (VAMC), which denied the Veteran's request for a clothing allowance.



FINDING OF FACT

The Veteran's current chronic service-connected skin disability requires ongoing use of prescribed ointment that causes irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected tinea versicolor is a skin disability.  In May 2013 2008, the Veteran submitted a claim for various ointments, to include Aquaphor, in pertinent part, asserting that it causes irreparable damage to his outer garments.  VA medical records show that the Veteran has been prescribed Aquaphor to be applied to the skin every day for his skin disability.   According to an order summary, the Veteran received a new prescript for Aquaphor ointment GM (instead of Aquaphor Ointment, topical) on April 17, 2012.

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162  is payable when the Chief Medical director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that, because of use of a physician prescribed medication for a skin condition which is due to a service connected disability, there is irreparable damage to a veteran's outer garments.  38 C.F.R. § 3.810(a)(2).  According to VA laws and regulations, the service-connected disability involving a prosthetic or orthopedic appliance must be the loss or loss of use of a hand or foot, and the medication causing irreparable damage to outer garments must be prescribed for a service-connected skin disability.  38 C.F.R. § 3.810(a)(1), (2). 

The Veteran's claim for annual clothing allowance was reviewed by a designee of the Chief Medical director, in this case, by a representative and Chief of the Prosthetic Treatment Center at the VAMC, in June 2013.  Following their review, it was concluded that the records for the Veteran did not establish that because of his service-connected skin disability he used medication that caused irreparable damage to his outer garments.  Based on this certification, the Veteran's claim was denied.

In his June 2013 Notice of Disagreement the Veteran indicated that last year he received a clothing allowance because the Aquaphor ointment that he uses for his tinea versicolor soils his clothes on a daily basis.  The Board has no reason to doubt the credibility of the Veteran concerning the asserted damage to his clothing or receipt of clothing allowance in the prior year related to the use of the prescribed ointment. 

The evidence of record is also consistent with the Veteran's contentions.  An internal list of medications that may stain or damage clothing includes Aquaphor/hydrophilic ointment.  In addition, a VETSNET Compensation and Pension Award reflects that the Veteran had previously received a clothing allowance in 2012 presumably for his service-connected skin disability; this evidence is consistent with the Veteran's contentions.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current chronic service-connected skin disability requires ongoing use of medications that cause irreparable damage to his outer garments; therefore, the claim for a clothing allowance is granted. 

ORDER

Entitlement to a clothing allowance is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


